Title: To Thomas Jefferson from John Guiho de Kerlegand, 29 July 1805
From: Kerlegand, John Guiho de
To: Jefferson, Thomas


                  
                     Monsieur Le president 
                     
                     Nlle Orleans le 29 Juillet 1805
                  
                  Je prend la liberté de vous adresser un memoire tableau fidelle de toutes les Injustice que Jai Eprouvé; Sur la fin de l’ancien Gouvernement de la part d’un Juge de St. Louis aux Illinois, l’affaire qui y est traitté n’attant plus que le Jugement qui doit la terminer et Cest avec Confiance que Je l’attant moi même du Tribunal americain la Justice qui mest due; mais Justice sans acception de personne ni Consideration quelconque. Cest mon Voeux et Celui d’écarter l’injustice dont Jai été Si Cruellement la Victime; agé de Soixante quinze ans, Il m’est impossible de retourner aux Illinois pour reclamer mes droits, Jai mon fils établis dans ces Contrées et chargé de deffendre Cette Cause qui est En même tems la Sienne et celle de Sa Seur.
                  Mais ce fils est Encore Jeune et bon peut abuser de Sa Candeur les Juges. Eux mêmes pouroient être influencé par des Considerations locales tel est la Crainte d’un mal heureux de qui on a Spoliée la fortune, Cest pour prevenir de Si funeste Erreurs que Jai fait imprimer Ce memoire, qui t leurs êtres Communiqué puisent ils apres l’avoir lû être penetres des Sentiments que vous Eprouveriée Vous même Si Vous daigner y jetter un Coup d’oeil rapide, la Seul idé que Ce memoire est Connu d’un homme tel que Vous Si Eminamentent distingue par Ses Vertus peut Calmer la fureur de mes parties adverse et les rendre plus Circonspect dans leur projets de Seduction Cest Encore la un des Grands avantages que Je me Suis promis de l’impression de Cet Ecrit.
                  Je fais des Voeux ardens pour la prosperité de la republique et Votre Conservation personnelle.
                  Recevez Monsieur le president les assurances de mon Profond respect, avec le quel Je ne Saisseré Jamais detre Votre tres humble et tres obeisant Serviteur
                  
                     
                        J Guiho de Kerlegand 
                     
                  
               